17‐3575 
Favourite v. Colvin 
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.    WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).   
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
                     At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 14th day of December, two thousand eighteen.
 
PRESENT:  ROBERT D. SACK, 
                     BARRINGTON D. PARKER, 
                     DENNY CHIN, 
                                         Circuit Judges.   
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                                   
RIVIN FAVOURITE, 
                                         Petitioner‐Appellant, 
 
                                         v.                                         17‐3575 
                                                                                     
JOHN COLVIN, SUPERINTENDENT AT FIVE 
POINTS CORRECTIONAL FACILITY,   
                                         Respondent‐Appellee. 
                                
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 
FOR PETITIONER‐APPELLANT:                                     Rivin Favourite, pro se, Stormville, New York. 
 
FOR RESPONDENT‐APPELLEE:                                      Nancy D. Killian, Lori Ann Farrington, 
                                                              Assistant District Attorneys, for Darcel D. 
                                                              Clark, Bronx County District Attorney, Bronx, 
                                                              New York.
              Appeal from the United States District Court for the Southern District of 

New York (Forrest, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the orders of the district court are VACATED and 

the case is REMANDED for further proceedings.   

              Petitioner‐appellant Rivin Favourite, proceeding pro se, appeals from the 

district courtʹs orders, dismissing his habeas corpus petition as untimely and denying 

his subsequent motions for reconsideration and a certificate of appealability.    On 

March 29, 2018, this Court granted a certificate of appealability for the limited purpose 

of determining ʺwhether unusual delay in receipt of the state appellate courtʹs decision 

denying an application for leave to appeal warranted equitable tolling.ʺ    Appʹx at 5.   

We assume the partiesʹ familiarity with the underlying facts, procedural history, and 

issues on appeal. 

              The Antiterrorism and Effective Death Penalty Act imposes a one‐year 

statute of limitations for filing a habeas corpus petition, which begins to run following, 

as relevant here, ʺthe date on which the judgment became final.ʺ    28 U.S.C. 

§ 2244(d)(1)(A).    The one‐year limitations period is tolled for the ʺtime during which a 

properly filed application for State post‐conviction or other collateral review with 

respect to the pertinent judgment or claim is pending.ʺ    Id. § 2244(d)(2); see Bennett v. 

Artuz, 199 F.3d 116, 119 (2d Cir. 1999).    The time may also be tolled on equitable 

                                             -2-
grounds ʺin certain rare and exceptional circumstances,ʺ but it is the petitionerʹs burden 

to prove that he is entitled to such relief.    Martinez v. Superintendent of E. Corr. Facility, 

806 F.3d 27, 31 (2d Cir. 2015) (internal quotation marks and brackets omitted).    To 

qualify for equitable tolling, a ʺpetitioner must establish that (a) extraordinary 

circumstances prevented him from filing a timely petition, and (b) he acted with 

reasonable diligence during the period for which he now seeks tolling.ʺ    Id. (internal 

quotation marks omitted).    On appeal from a district courtʹs denial of equitable tolling, 

we review application of legal standards de novo and findings of fact for clear error.   

See Belot v. Burge, 490 F.3d 201, 206‐07 (2d Cir. 2007). 

    I.   Extraordinary Circumstances   

               Favourite alleges that he was entitled to equitable tolling for the three 

months between May 12, 2016, when the Appellate Division entered its denial of his 

request for leave to appeal, and August 12, 2016, when he received the courtʹs order.   

This Court has held that a state courtʹs ʺprolonged delayʺ of seven months in notifying a 

petitioner about a ruling that completes exhaustion of state court remedies can 

constitute an extraordinary circumstance that would warrant equitable tolling.    Diaz v. 

Kelly, 515 F.3d 149, 155 (2d Cir. 2008).    ʺ[A] delay occasioned by the normal course of 

the mail,ʺ however, is not such an extraordinary circumstance.    Saunders v. Senkowski, 

587 F.3d 543, 550 (2d Cir. 2009).    Rather than a ʺbrief interval between the entry of a 

state court order and its receipt a few days later after prompt mailing,ʺ Diaz, 515 F.3d at 

                                               -3-
155, the three‐month delay in Favouriteʹs first receiving the state courtʹs decision is the 

type of prolonged delay that justifies equitable tolling.    Cf. Saunders, 587 F.3d at 550 

(affirming district courtʹs conclusion that seven‐day delay in state courtʹs notification 

due to a federal holiday did not constitute an extraordinary circumstance).    Moreover, 

the record does not reflect any documentation from the Appellate Division or the prison 

facility to dispute Favouriteʹs claim that he did not receive notification until he later 

requested it from the court on August 1, 2016.    See Diaz, 515 F.3d at 155.    Accordingly, 

the district courtʹs determination that the three‐month delay, even if true, could not 

constitute an extraordinary circumstance for equitable tolling was erroneous. 

    II.   Reasonable Diligence   

                In addition to showing that extraordinary circumstances prevented timely 

filing, Favourite must demonstrate that he acted with reasonable diligence during the 

period that he seeks to have tolled.    See Martinez, 806 F.3d at 31.    Favourite argues that 

he exercised reasonable diligence by writing to the Appellate Division on August 1, 

2016 to inquire as to the motionʹs status.    In Diaz v. Kelly, this Court held that a 

petitionerʹs single inquiry to the Appellate Division nine months after filing his post‐

conviction motion and about three months after the end of the limitations period 

satisfied the reasonable diligence prong because there was ʺno point in obliging a pro se 

litigant to pester a state court with frequent inquiries as to whether a pending motion 

has been decided, at least until a substantial period of time has elapsed.ʺ    515 F.3d at 

                                              -4-
155.    This Court further noted that the petitioner promptly filed his federal habeas 

corpus petition the day after receipt of the state courtʹs order.    Id.     

               Similarly, Favourite was reasonably diligent in both checking on the status 

of his state motion that he thought was still pending, and in taking action once he 

received the opinion.    Favouriteʹs written inquiry was over a year after he filed his 

motion and less than two months after the limitations period expired.    Although 

Favourite then waited almost a month after receiving the state court order to file his 

habeas petition, ʺ[o]nce tolling ends and the limitations clock resumes, a § 2254 petition 

is timely as long as it is filed before the total untolled time exceeds one year.ʺ    Harper v. 

Ercole, 648 F.3d 132, 134 (2d Cir. 2011).    Because the three‐month delay qualifies for 

equitable tolling, Favouriteʹs habeas petition was timely filed within the remaining 35‐

day limitations period.    See id. at 139, 141‐42 (explaining that a further showing of 

diligence is not required during an untolled period when the habeas petition is filed 

within one‐year of the untolled time). 

               Accordingly, we VACATE the orders of the district court and REMAND 

the case for further proceedings consistent with this ruling. 

                                              FOR THE COURT:   
                                              Catherine OʹHagan Wolfe, Clerk of Court 




                                               -5-